UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the fiscal year ended December 31, 2016. OR ¨ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 333-210091 Lazuriton Nano Biotechnology (U.S.A.) Inc. (Exact name of registrant as specified in its charter) Nevada 37-1786808 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10F., No. 341, Sec. 2, Wanshou Road, Guishan District Taoyuan City, 333, Taiwan (Republic of China) (Address of principal executive offices, Zip Code) 011-886-3-329-5585 (Registrant’s telephone number, including area code) Copies of all communications to: Thomas E. Stepp, Jr.Stepp Law Corporation15707 Rockfield Boulevard, Suite 101Irvine, California 92618Phone: (949) 660-9700 ext. 124Fax: (949) 660-9010 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes ¨ No x Indicate by check mark whether registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ At June 30, 2016, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $0. The number of shares of registrant’s common stock outstanding, as of April 13, 2017, was 100,000,000. TABLE OF CONTENTS PART I Item 1. Business 3 Item1A. Risk Factors 7 Item1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item7A. Quantitative and Qualitative Disclosures about Market Risk 14 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 9A. Controls and Procedures 14 Item 9B. Other Information 15 PART III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions and Director Independence 24 PART IV Item 14. Principal Accountant Fees and Services 26 Item 15. Exhibits, Financial Statement Schedules 27 SIGNATURES 28 Audited Financial Statements for Year Ended December 31, 2016 and the Period From June 2, 2015 (Date of Inception) to December 31, 2015 F-1 - F-11 2 Table of Contents PART I Except where the context otherwise requires and for purposes of this annual report only: · the terms “we,” “us,” “our,” “issuer,” “the Company,” “our Company” refers to Lazuriton Nano Biotechnology (U.S.A.) Inc., a Nevada corporation; · the term “the Manufacturer” refers to Lazuriton Nano Biotechnology Co., Ltd., a Taiwanese corporation; · all references to “U.S. dollars”, “dollars”, and “$” are to the legal currency of the United States. For the sake of clarity, this annual report follows English naming convention of first name followed by last name, regardless of whether an individual’s name is Chinese or English. For example, the name of our president and member of our board of directors is “Chih-Yuan Hsiao,” even though, in Chinese, his name would be presented as “Hsiao Chih-Yuan”. Item 1. Business. Description of Business General Information We were incorporated in the State of Nevada on June 2, 2015. Since inception, we have not generated any revenues and have accumulated losses in the amount of $188,383, as of December 31, 2016. We have never been a party to any bankruptcy, receivership or similar proceeding, nor have we undergone any material reclassification, merger, consolidation, purchase or sale of a significant amount of assets not in the ordinary course of business. We have yet to commence planned operations to any significant measure. As of the date of this annual report, we, have had only limited start-up operations and have not generated revenues. We will not be profitable until we derive sufficient revenues and cash flows from sales of Nano fertilizer products. Our administrative office is located at 10F., No. 341, Sec. 2,Wanshou Rd., Guishan District, Taoyuan City, 333, Taiwan (Republic of China). Our fiscal year ends on is December 31. As of the date of this annual report, we have not sold any Nano fertilizer products, nor have we generated any revenue from operations. Business Overview We anticipate that we will receive revenues from the sale of the Nano fertilizer products, which are manufactured in Taiwan. We plan to market and sell the Nano fertilizer products to resellers of fertilizers who are aware of the needs of the targeted customers. Additionally, we may target individual farmers and households. Since the date of inception (June 2, 2015), our activities have been primarily developmental, e.g., formation of the Company, development of our business plan, negotiation of the Marketing and Agreement with the Manufacturer and research regarding marketing and distribution methods and strategies; we have yet to commence planned operations to any significant measure. 3 Table of Contents Our current management is comprised of Chih-Yuan Hsiao, our president, principal executive officer, and a member of our board of directors; Ya-Ju Chang, our secretary, principal financial officer and treasurer; Yu-Chih Hsiao, a member of our board of directors, Min-Tsung Hsiao, a member of our board of directors; and Siu Wan C. Kong, a member of our board of directors. Our officers and directors hold approximately 60% of the Company’s issued and outstanding shares of common stock. Additionally, our president and a member of our board of directors, Chih-Yuan Hsiao, and our other directors, Yu-Chih Hsiao and Min-Tsung Hsiao, hold a majority of the issued and outstanding shares of common stock of the Manufacturer. As the Manufacturer is the sole supplier of the Nano Fertilizer Products that we intend to market and distribute, to the extent that Chih-Yuan Hsiao, Yu-Chih Hsiao and Min-Tsung Hsiao participate in the management of the Manufacturer with respect to the Manufacturer’s relationship with the Company, there exists a conflict of interest regarding the affairs of the Manufacturer, on the one hand, and the affairs of the Company, on the other hand. Our officers and directors are aware of their fiduciary duties to the Company and its shareholders and will make every effort to consider the best interests of the Company and its shareholders in connection with the transactions and relationships between the Company and the Manufacturer. We anticipate that we will receive revenue from the distribution and sale of the Nano fertilizer products. We plan to market and sell the Nano fertilizer products to resellers of fertilizers who are aware of the needs of their customers. Additionally, we may target individual farmers and households. During 2016, our operations were limited to seeking business opportunities in connection with the marketing and distribution of the Nano fertilizer products. We believe that we have established sufficient business relationships which will enable us to sell and distribute the Nano fertilizer products. Presently, we have no employees. Our officers and directors are responsible for all planning, development and operational duties and will continue to do so throughout the early stages of our growth. Human resource planning will be a part of an ongoing process that will include regular evaluation of our operations. We intend to hire employees at such time as we determine it is appropriate. We can provide no assurance or guarantee on the date on which we will hire employees. Marketing and Distribution Agreement Effective December 1, 2015, we entered into a Marketing and Distribution Agreement with the Manufacturer, whereby the Manufacturer authorizes the Company to market, sell and distribute those Nano fertilizer products manufactured by the Manufacturer (the “Marketing Agreement”). The Marketing Agreement grants the Company a non-exclusive right to market, sell and distribute the Nano fertilizer products in Asia, with the exception of Taiwan. The Marketing Agreement is effective December 1, 2015, and continues for one year thereafter and is renewed automatically for periods of one year each, unless one party gives notice to the other party at least 30 days prior to the expiration of that agreement of its intention not to renew. Fertilizer Products Nano fertilizers may improve the efficiency of nutrients by causing plants and crops to absorb the nutrients quicker than non-Nano fertilizer products. This may cause faster plant growth, increase plant life up to 20-30%, reduce soil toxicity, provide a protective layer on leaf surfaces to prevent pest infections, decrease or eliminate the adverse effects of pesticides on plant growth and life, reduce the adverse effects caused by chemicals in non-Nano fertilizers, enhance the yield and quality of crops, promote root growth and help avoid the spread of uneven plant nutrients caused by some non-Nano fertilizers, which can cause inconsistent plant sizes, shapes and colors. 4 Table of Contents The Nano fertilizers products that we will market, sell and distribute are specified in more detail below: #1-Nano Organic Compound Fertilizer: o Ingredients include nitrogen, phosphorus anhydride, potassium oxide and citric acid-soluble magnesium oxide. o May be used on vegetable and fruit trees during vegetative growth and reproductive growth. #3-Nano Low Nitrogen High Phosphorus High Potassium Compound Fertilizer o Ingredients include nitrogen, phosphorus and potassium oxide. o May be used on vegetable, fruit trees and floral crops to promote flowering. #5-Nano High Phosphorus High Potassium Compound Fertilizer o Ingredients include nitrogen, phosphorus and potassium oxide. o May be used on vegetable and fruit trees to improve the quality of the crop and the sweetness of the fruit. The above information is only some of the ways the Nano Fertilizer Products may be used. Uses will vary depending on the type of crop being produced. The Manufacturer The Manufacturer, Lazuriton Nano Biotechnology Ltd., a Taiwanese corporation, manufactures the Nano fertilizer products in Taiwan. Chih-Yuan Hsiao is the president and sole director of the Manufacturer. Mr. Hsiao, currently, also owns 88.4% of the issued and outstanding shares of common stock of the Manufacturer. Yu-Chih Hsiao is the factory manager of the Manufacturer and owns 5.83% of the issued and outstanding shares of its common stock. Min-Tsung Hsiao also owns 5.83% of the issued and outstanding shares of the Manufacturer’s common stock. As the Manufacturer is the sole supplier of the Nano fertilizer products that we intend to market and distribute, to the extent that Chih-Yuan Hsiao, Yu-Chih Hsiao and Min-Tsung Hsiao participate in the management of the Manufacturer with respect to the Manufacturer’s relationship with the Company, there exists a conflict of interest regarding the affairs of the Manufacturer and the affairs of the Company. We have not yet formulated a policy for handling conflicts of interest; however, we intend to do so upon completion of this offering. Chih-Yuan Hsiao, Yu-Chih Hsiao and Min-Tsung Hsiao are aware of their fiduciary duties to the Company and its shareholders and will make every effort to consider the best interests of the Company and its shareholders in connection with the transactions and relationships between the Company and the Manufacturer. Revenues We anticipate that we will receive revenue from the sale of the Nano fertilizer products. The Nano fertilizer products will be primarily sold through resellers of fertilizers who are aware of the needs of the targeted customers. Additionally, we may target individual farmers and households. The cost of each Nano fertilizer product will vary, depending on a number of factors, including the (i) amount of the Nano fertilizer product that is being purchased; (ii) cost of raw materials; (iii) volume of products that were generated within the same time period; (iv) usage of products; and (v) depreciation of the machines and equipment. We anticipate the prices for the Nano fertilizer products will be as follows: Number Name Size Price (USD) 1 Nano Organic Compound Fertilizer-1 500g/can $ 1 Nano Organic Compound Fertilizer-1 5kg/barrel $ 3 Nano Low Nitrogen High Phosphorus High Potassium Compound Fertilizer 500g/can $ 3 Nano Low Nitrogen High Phosphorus High Potassium Compound Fertilizer 5kg/barrel $ 5 Nano High Phosphorus High Potassium Compound Fertilizer 500g/can $ 5 Nano High Phosphorus High Potassium Compound Fertilizer 5kg/barrel $ As of the date of this annual report, we have not sold any of the Nano fertilizer products nor have we generated any revenue from operations. Our operations to date have been devoted primarily to development activities, e.g., formation of the Company, development of our business plan, negotiation of the Marketing Agreement with the Manufacturer and research regarding marketing and distribution methods and strategies. 5 Table of Contents Marketing We plan to market and sell the Nano fertilizer products to resellers of fertilizers who are aware of the needs of the targeted customers. Additionally, we may target individual farmers and households. We will regularly evaluate the market response for our existing products and perform appropriate trend analysis. We anticipate that such evaluation will be to review all sales to analyze which Nano fertilizer products are selling. Additionally, we anticipate that we may engage one or more local marketing or advertising companies which can assist us to understand the various trends. Upon receipt of additional funding, we will increase costs allotted for marketing and advertising and use those additional funds to expand our target markets. We believe we can gain a greater market share of Nano fertilizer consumers by expanding our target market to supermarkets and agricultural chain stores. At this time, we are unsure if, and when, we will receive that additional funding. Need for any Government Approval– Environment Laws We are subject to evolving laws and regulations administered by governmental authorities at national, provincial and city levels, some of which are, or may be, applicable to our business. Our operations may require us to comply with regulations relating to a comprehensive array of subjects, such as environmental protection and fire hazard control. We believe we are currently in compliance with these laws and regulations in all material respects. We may be required to incur significant costs to comply with these laws and regulations in the future. Unanticipated changes in existing regulatory requirements or adoption of new requirements could have a material adverse effect on our financial condition and results of operations. Research and Development Activities Other than time spent researching our proposed business, we have not spent any funds on research and development activities to date. Patents, Trademarks and Licenses Presently, the Company does not have any patents or trademarks. Seasonality In most regions of Asia the weather conditions, year-round (including the winter season) are suitable for numerous types of vegetables, fruit trees and floral crops, which may all benefit from the use of the Nano fertilizer products. Accordingly, there will not be a greater or lesser demand from our target customers for the Nano fertilizer products during changing seasons. Because the Nano fertilizer products can be manufactured and used year-round, we believe the variation of seasons will not have a practical effect on our operations. Competition The fertilizer business is characterized by vigorous competition throughout the world. Brand recognition, price, service, quality and availability are some of the factors that impact consumers’ choices among competing products and brands. Advertising, promotion, merchandising and the pace of new product introductions have a significant impact on consumers’ buying decisions. We compete against a number of companies, some of which have substantially greater resources than we do. Our principal competitors are Hsin Fang Nano Technology Ltd. and Unicat Nano Advanced Materials & Devices Technology Ltd. We also face competition from a number of independent brands, as well as some retailers that have developed their own brands. 6 Table of Contents Our products have relatively low manufacturing costs, which allow us to offer competitive pricing to our customers. Additionally, we believe that by providing outstanding customer service we can build customer loyalty to our brand. 12 Month Growth Strategy Our strategy is to maximize shareholder value by expanding operations and evaluating and cultivating new and alternative revenue generating opportunities. The Company is committed to marketing and distributing the Nano fertilizer products. While a strategic and wisely executed marketing campaign is key to expanding our operations; offering new, Nano fertilizer products should position the Company in the best possible way for long term success. Employees and Employment Agreements Currently, we have no employees. Our president, Chih-Yuan Hsiao, who, currently, devotes approximately 20 hours a week to our business, is responsible for the primary operation of our business. There is no employment or similar agreement between the Company and Mr. Hsiao. Legal Proceedings Patents and Trademarks At the present we do not have any patents or trademarks. Item 1A. Risk Factors. As a smaller reporting company, we are not required to provide this information required by this item. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. We do not own any real property. Our business is presently operated from offices provided our president, Chih-Yuan Hsiao at 10F, No. 341, Wanchou Rd., Guishan District, Taoyuan City, 333, Taiwan (Republic of China), Mr. Hsiao provides those offices free of charge and no lease exists. We consider our current office arrangement adequate and will reassess our needs based upon the future growth of the Company. Item 3. Legal Proceedings. None. Item 4. Mine Safety Disclosures. Not applicable. 7 Table of Contents PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. No public market currently exists for shares of our common stock. There were 68 holders of record of our common stock as of April 13, 2017. We paid no dividends on our common stock in 2016. We do not have a policy of paying regular dividends and do not expect to pay any dividends on our common stock in the foreseeable future. We currently intend to retain any future earnings for our business. The payment of any future dividends on our common stock will be determined by our Board of Directors and will depend on business conditions, our financial earnings and other factors. Recent Transactions Involving Unregistered Securities None Common Stock As the date of this annual report, the outstanding number of shares of our common stock was 100,000,000 All our outstanding common shares are fully paid and non-assessable. Our shareholders are entitled to one vote for each share of our common stock owned on any and all matter brought forth at a shareholders’ meeting. There are no cumulative voting rights, which mean that the shareholder or shareholders owning 50% of the issued and outstanding shares in our capital stock can elect the entire board of directors. Therefore, any shareholder or shareholders, cumulatively, with less than 50% cannot elect any director to the board of directors on their won. Pursuant to the provisions of Section 78.320 if the Nevada Revised Statues (the “NRS”) at least one percent of the outstanding shares of stock entitled to vote must be present, in person or by proxy, at any meeting in favor of the action exceeds the number of votes cast in opposition to the action, provided, however, that directors are elected by a plurality of the votes of the shares present at the meeting and entitled to vote. Certain fundamental corporate changes such as the liquidation of all our assets, mergers or amendments to our Articles of Incorporation require the approval of holders of a majority of the outstanding shares entitled to vote. Holders of our common stock have no pre-emptive rights, no conversion rights and no subscription rights. There are no redemption or sinking fund provisions applicable to our common stock. 8 Table of Contents Preferred Stock At present, we have no preferred stock authorized. Rule 144 Share Restrictions Under Rule 144, an individual who is not an affiliate of our Company and has not been an affiliate at any time during the 3 months preceding a contemplated sale and has been the beneficial owner of our shares for at least 6 months would be entitled to sell them without restriction. This is subject to the continued availability of current public information about us for the first year that can be eliminated after a one-year hold period. Whereas an individual who is deemed to be our affiliate and has beneficially owned our common shares for at least 6 months can sell his or her shares in a given 3 month period as follows: 1. One percent of the number of shares of our common stock then outstanding, or 2. The average weekly trading volume of our common stock during the four calendar weeks preceding the filing of a notice on Form 144 with respect to such sale. As of the date of this Form 10-K, we are a shell company. Rule 144 is not available for securities initially issued by a shell company, whether reporting or non-reporting, or a company that was at any time previously a shell company, unless that company: · has ceased to be a shell company; · is subject to the Securities Exchange Act of 1934 (the “Exchange Act”) reporting obligations; · has filed all required Exchange Act reports during the preceding 12 months; and · at least one year has elapsed from the time that company filed with the SEC current Form 10 type information specifying its status as an entity that is not a shell company. As a result, any person initially issued shares of our common stock, excluding those shares registered in our effective registration statement, may not be entitled to sell such shares until the above conditions have been satisfied. Upon satisfaction of these conditions, such sales by our affiliates would be limited by manner of sale provisions and notice requirements and the availability of current public information, about us as set forth above. Cash Dividends The holders of our common stock are entitled to receive dividends on a pro rata based on the number of shares held, when and if declared by our Board of Directors, from funds legally available for that purpose. Section 78.288 of Chapter 78 of the NRS prohibits us from declaring dividends where, after giving effect to the distribution of the dividend we would not be able to pay our debts as they become due in the normal course of business; or except as may be allowed by our Articles of Incorporation, our total assets would be less than the sum of our total liabilities plus the amount that would be needed, if we were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of stockholders who may have preferential rights and whose preferential rights are superior to those receiving the distribution. We do not, however, intend to pay any dividends in the foreseeable future and currently intend to retain all future earnings to finance our business. Our shareholders are not entitled to preference as to dividends or interest; pre-emptive rights to purchase new issues of shares; preference upon liquidation; or any other special rights or preferences. There are no restrictions on dividends under any loan or other financing arrangements. 9 Table of Contents Outstanding Stock Options, Purchase Warrants and Convertible Securities We have no outstanding stock options, purchase warrants or convertible securities. Equity Compensation Plans, Bonus Plans We have no such plans. None have been approved. We have no Compensation Committee. Pension Benefits We do not have any defined benefit pension plans. Nonqualified Deferred Compensation We do not maintain any nonqualified deferred compensation plans. Debt Securities We have no debt securities outstanding. Repurchase Programs There is currently no share repurchase program pending. Item 6. Selected Financial Data. As a smaller reporting company, we are not required to provide the information required by this item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statements Some of the statements contained in this Form 10-K that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Form 10-K, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties, and other factors affecting our operations, market growth, services, products, and licenses. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: 1. Our ability to attract and retain management and key employees; 2. Our ability to generate customer demand for our products; 3. The intensity of competition; and 4. General economic conditions. 10 Table of Contents All written and oral forward-looking statements made in connection with this annual report that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has incurred an accumulated deficit of $188,383 for the period from inception (June 2, 2015) to December 31, 2016. The Company has not generated revenue, as the business operations have been focused on developing our business plan and market research, this raises substantial doubt about the Company's ability to continue as a going concern. Overview The following information should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this Form 10-K. The following information specifies forward looking statements that anticipate our business plan, estimates and beliefs. Our actual results could differ materially from those contemplated in those forward looking statements. Description of Business General Information We were incorporated in the State of Nevada on June 2, 2015. Since inception, we have not generated any revenues and have accumulated losses in the amount of $188,383, as of December 31, 2016. We have never been a party to any bankruptcy, receivership or similar proceeding, nor have we undergone any material reclassification, merger, consolidation, purchase or sale of a significant amount of assets not in the ordinary course of business. We have yet to commence planned operations to any significant measure. As of the date of this annual report, we, have had only limited start-up operations and have not generated revenues. We will not be profitable until we derive sufficient revenues and cash flows from sales of Nano fertilizer products. Our administrative office is located at 10F., No. 341, Sec. 2,Wanshou Rd., Guishan District, Taoyuan City, 333, Taiwan (Republic of China). Our fiscal year ends on is December 31. As of the date of this annual report, we have not sold any Nano fertilizer products, nor have we generated any revenue from operations. Going Concern The Company has incurred losses to date. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. 11 Table of Contents For the period ended December 31, 2016, the Company had limited operations. As of December 31, 2016, the Company has not emerged from the development stage. In view of these matters, the Company’s ability to continue as a going concern is dependent upon its ability to obtain financing and upon future profitable operations from the development of its planned business. The Company intends on financing its future development activities and its working capital needs largely from the sale of equity securities and/or loans by Chih-Yuan Hsiao, its president and a member of its board of directors. On November 19, 2015, Mr. Hsiao signed a written funding commitment to lend the Company as much as $400,000 to pay the operating expenses of the Company for a period of 24 months. Any amount advanced by Mr. Hsiao pursuant to that commitment shall not accrue interest and is payable on demand. There is no particular notice required to be given by Mr. Hsiao regarding that demand, provided, however, such demand shall be made no sooner than November 19, 2016. We can provide no guarantee or assurance that in the event of that demand, we can pay the amount demanded, or any other amount, on the date for which payment is demanded. For such time as Mr. Hsiao is our president or a member of our board of directors, we believe that any such demand will not be upon any unreasonable terms. As of April 11, 2017, we owed Mr. Hsiao $223,631 pursuant to that funding commitment. The financial statements of the Company do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. As shown in the accompanying financial statements, the Company has incurred an accumulated deficit of $188,383 for the period from inception (June 2, 2015) to December 31, 2016. These conditions raise substantial doubt about the Company's ability to continue as a going concern. Critical Accounting Policies and Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include cash and all highly liquid instruments with original maturities of three months or less. Net Income (loss) per Share Basic income (loss) per share is computed by dividing net income by weighted average number of shares of common stock outstanding during each period. Diluted income per share is computed by dividing net loss by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period. At December 31, 2016, the Company does not have any outstanding common stock equivalents; therefore, a separate computation of diluted loss per share is not presented. Income Taxes The Company accounts for income taxes in accordance with ASC 740, Income Taxes, which requires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax basis of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when, in the opinion of management, it is more likely than not that some or all of any deferred tax assets will not be realized. 12 Table of Contents Recent Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on its result of operations, financial position or cash flow. Results of Operations The following presents the results of the Company for the year ended December 31, 2016 and for the period from June 2, 2015 (date of inception) to December 31, 2015. General and Administrative Expenses. General and administrative expenses have decreased by $71,634 to $58,382 for the year ended December 31, 2016, from $130,016 for the period from June 2, 2015 (date of inception) to December 31, 2015. The decrease in general and administrative expenses is mainly attributable to a one-time professional fee of $130,000 incurred during the period from June 2, 2015 (date of inception) to December 31, 2015. Loss from Operations. Loss from operations for the year ended December 31 2016 was $(58,382) compared to $(130,016) for the period from June 2, 2015 (date of inception) to December 31, 2015. Other Income (expenses). Other income (expenses) for the year ended December 31, 2016, was $15, compared to $0 for the period from June 2, 2015 (date of inception) to December 31, 2015. Net Loss. Net loss for the year ended December 31, 2016, was $(58,367), compared to $(130,016) for the period from June 2, 2015 (date of inception) to December 31, 2015. Liquidity and Capital Resources Our principal sources of liquidity are cash and cash equivalents. Our cash and cash equivalents at December 31, 2016, were $100,928, compared to $10,191 at December 31, 2015. Net cash flow provided by operating activities was $(58,367) during the year ended December 31, 2016, compared to $(130,016) for the period from June 2, 2015 (date of inception) to December 31, 2015. The increase in net cash flow provided by operating activities in the year ended December 31, 2016, is a result of the increase in due to related parties of $143,424 for working capital purposes, compared to $80,207 for the period from June 2, 2015 (date of inception) to December 31, 2015. Net cash flow provided by financing activities was $0 for the year ended December 31, 2016, compared to $60,000 for the period from June 2, 2015 (date of inception) to December 31, 2015. Capital Expenditures Total capital expenditures during the year ended December 31, 2016, and the period from June 2, 2015 (date of inception) to December 31, 2015, were $0 and $0, respectively. Inflation Our opinion is that inflation has not had, and is not expected to have, a material effect on our operations. 13 Table of Contents Climate Change Our opinion is that neither climate change, nor governmental regulations related to climate change, have had, or are expected to have, any material effect on our operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements as of December 31, 2016. Item 7A. Quantitative and Qualitative Disclosures about Market Risk. As a smaller reporting company, we are not required to provide the information required by this item. Item 8. Financial Statements and Supplementary Data. The financial statements of Lazuriton Nano Biotechnology (U.S.A.) Inc., including the notes thereto, together with the report thereon of KCCW Accountancy Corp. is presented beginning at page F-1. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. None. Item 9A. Controls and Procedures. Management’s Report of Internal Control over Financial Reporting We are responsible for establishing and maintaining adequate internal control over financial reporting in accordance with Exchange Act Rule 13a-15. With the participation of our Principal Executive Officer and Principal Financial Officer, our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2016 based on the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of December 31, 2016, based on those criteria. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. This Annual Report does not include an attestation report of the Company’s registered accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the SEC. 14 Table of Contents Evaluation of Disclosure Controls and Procedures The Company maintains a set of disclosure controls and procedures designed to ensure that information required to be disclosed by the Company in the reports filed under the Securities Exchange Act, is recorded, processed, summarized and reported within the time periods specified by the SEC's rules and forms. Disclosure controls are also designed with the objective of ensuring that this information is accumulated and communicated to the Company's management, including the Company's chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. Pursuant to Rule 13a-15(b) under the Exchange Act, the Company carried out an evaluation with the participation of the Company’s management, , the Company’s chief executive officer, and g, the Company’s chief financial officer, of the effectiveness of the Company’s disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of the fiscal year ended December 31, 2016. Based upon that evaluation, the Company’s chief executive officer and chief financial officer concluded that the Company’s disclosure controls and procedures were effective. Changes in Internal Control Over Financial Reporting There was no change in our internal control over financial reporting during the most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9B. Other Information. None. 15 Table of Contents PART III Item 10. Directors, Executive Offices and Corporate Governance. Directors of the Company are elected by the stockholders to a term of one year and serve until a successor is elected and qualified. Officers of the Company are appointed by our Board of Directors to a term of one year and serve until a successor is duly appointed and qualified, or until he or she is removed from office. The Board of Directors has no nominating, auditing or compensation committees. The names and ages of our directors and executive officers are set forth below: Directors and Executive Officers of the Company Name Age Position Chih-Yuan Hsiao 48 President, Principal Executive Officer and a member of the Board of Directors(1) Ya-Ju Chang 39 Secretary, Treasurer and Principal Financial Officer Yu-Chih Hsiao 46 a member of the Board of Directors(2) Min-Tsung Hsiao 44 a member of the Board of Directors(3) Siu Wan C. Kong 48 a member of the Board of Directors(4) (1) Chih-Yuan Hsiao will serve as a director until the next annual shareholder meeting. (2) Yu-Chih Hsiao will serve as a director until the next annual shareholder meeting. (3) Min-Tsung Hsiao will serve as a director until the next annual shareholder meeting. (4) Siu Wan C. Kong will serve as a director until the next annual shareholder meeting. The term of office of each director of the Company ends at the next annual meeting of the Company's stockholders or when such director's successor is elected and qualifies. January 30 of each year is specified in the Company's Bylaws for the annual meeting of the Company’s shareholders. The term of office of each officer of the Company ends at the next annual meeting of the Company's Board of Directors, expected to occur immediately after the next annual meeting of stockholders, or when such officer's successor is elected and qualifies. Backgrounds of Executive Officers and Directors The following information sets forth the background and business experience of our directors and executive officers. 16 Table of Contents Chih-Yuan Hsiao, president and a member of our board of directors Chih-Yuan Hsiao received his Associate Bachelor Degree in International Business from Lan Yang Institute of Technology in Taiwan in 1992. From January 2004 to December 2008, Mr. Hsiao was the president of Lazuriton Art and Culture Co., Ltd., a business engaged in marketing and selling artwork carving products. From January 2009 to the present, Mr. Hsiao has been the president and a member of the board of directors of Lazuriton Nano Biotechnology Co., Ltd., a Taiwanese corporation, previously defined as “the Manufacturer”, which manufactures Nano fertilizer products that we will market and distribute. As president, Mr. Hsiao manages all operational activities, including the purchases and sales of the Nano Fertilizer Products. Mr. Hsiao devotes approximately 20 hours per week to the affairs of the Company. Mr. Hsiao became the president and a member of our board of directors in June 2015. Due to Mr. Hsiao’s extensive experience in business development, operations management, and executive leadership, the Company believes he complements its management. Ya-Ju Chang, secretary and treasurer Ya-Ju Chang received her Associate Bachelor Degree in Business Administration from De Lin Institute of Technology in Taiwan in 1998. From January 2009 to January 2011, Ms. Chang worked as a sales representative for Acer Inc., a Taiwanese multinational hardware and electronics corporation, which specializes in advanced electronics in Taipei, Taiwan. From June 2011 to the present, Ms. Chang has been an accountant and secretary for the Manufacturer. As accountant and secretary for the Manufacturer, Ms. Chang handles the bookkeeping and assists the president of the Manufacturer with the general administrative affairs. Ms. Chang became the secretary and treasurer of the Company in June 2015. Due to Ms. Chang’s extensive experience in bookkeeping and administrative affairs, the Company believes she complements its management. Ms. Chang devotes approximately 15 hours per week to the affairs of the Company. Yu-Chih Hsiao, a member of our board of directors From January 2001 to December 2008, Yu-Chih Hsiao was the owner and engineer for Shengtai Engineering Ltd., a company located in Taiwan. Shengtai Engineering Ltd. was engaged in the business of providing electrical and plumbing maintenance and repairs to households. From January 2009 to the present, Mr. Hsiao has been the factory manager of the Manufacturer. Mr. Hsiao’s duties as factory manager includes overseeing the operations of the factory, quality control of products and the calculation of lead time for inventory. Mr. Hsiao became a member of our board of directors in June 2015. Due to Mr. Hsiao’s extensive experience in the fertilizer industry and operation management, the Company believes he complements its management. Mr. Hsiao devotes approximately 10 hours per week to the affairs of the Company. Min-Tsung Hsiao, a member of our board of directors Beginning January 2005 to the present, Min-Tsung Hsiao has been the owner and engineer of Haoyi Engineering Ltd. located in Taiwan. Haoyi Engineering Ltd. is engaged in the business of providing electrical and plumbing maintenance and repairs to households. From January 2010, to the present, Mr. Hsiao has been the president and director of Miaotien Biotechnology Ltd, a Taiwanese corporation, which is a distributor in Taiwan of the Nano fertilizer products of the Manufacturer. As president of Miaotien Biotechnology Ltd., Mr. Hsiao negotiates sales prices, markets and promotes those Nano fertilizer products and develops relationships with third party agents and sales representatives. 17 Table of Contents Mr. Hsiao became a member of our board of directors in June 2015. Due to Mr. Hsiao’s extensive experience in the Nano fertilizer industry and in marketing and selling such Nano fertilizer products, the Company believes Mr. Hsiao complements its management. Mr. Hsiao devotes approximately 10 hours per week to the affairs of the Company. Siu Wan C. Kong, a member of our board of directors Siu Wan C. Kong received a marketing, sales and public relations degree from Guangzhou University in 2001, and received a second marketing, sales and public relations degree from Guangdong Zhongshan University in 2004. From January 2004 to December 2005, Ms. Kong was a general manager for Cape Western North in North Sea City in Guangxi Province, in China. Cape Western North is engaged in the business of real estate development. Ms. Kong’s duties at Cape Western North included overseeing the general affairs of the Company, developing new clients and maintaining client relationships. From January 2010 to June 2015, Ms. Kong was the chief executive officer of Investment Groups SciTechnology H.K. in Hong Kong, a company engaged in the business of investment banking. From January 2009 to the present, Ms. Kong has been the chief executive officer of Ican Capital Inc.in Hong Kong, which is in the business of investment banking and financial planning. Ms. Kong became a member of our board of directors in June 2015. Due to Ms. Kong’s extensive experience in business development and financial management, the Company believes she complements its management. Ms. Kong devotes approximately 5 hours per week to the affairs of the Company. Chih-Yuan Hsiao, our president and a member of our board of directors, Yu-Chih Hsiao, a member of our board of directors and Min-Tsung Hsiao, a member of our board of directors are brothers. To our knowledge, during the last ten years, none of our directors and executive officers has been subject to any of the following: ·
